 1   CHRISTINE NESTOR, Fla. Bar No. 597211
     Email: nestorc@sec.gov
 2   RUSSELL KOONIN, Fla. Bar No. 0474479
     Email: kooninr@sec.gov
 3   Attorneys for Plaintiff
     Securities and Exchange Commission
 4   801 Brickell Avenue, Suite 1800
     Miami, FL 33131
 5   Telephone: (305) 982-6300
     Facsimile: (305) 516-4154
 6
     LOCAL COUNSEL
 7   DONALD W. SEARLES, Cal. Bar No. 135705
     Email: searlesd@sec.gov
 8   U.S. Securities and Exchange Commission
     444 S. Flower St., Suite 900
 9   Los Angeles, CA 90071
     Telephone: (323) 965-3398
10   Facsimile: (213) 443-1904
11

12

13
                            UNITED STATES DISTRICT COURT

14
                    CENTRAL DISTRICT OF CALIFORNIA
                                       Case No.: 2:18-cv-10481-FMO-JC
15   SECURITIES AND EXCHANGE
     COMMISSION,                       FINAL JUDGMENT AS TO
16                                     DEFENDANT RANDY T.
                 Plaintiff,            RONDBERG
17       vs.
     ROBERT “Lute” DAVIS, JR., et al.,
18
                       Defendants.
19

20
            The Securities and Exchange Commission having filed a Complaint and Defendant
21
     Randy T. Rondberg (“Rondberg” or “Defendant”) having entered a general appearance;
22
     consented to the Court’s jurisdiction over Defendant and the subject matter of this action;
23
     consented to entry of this Final Judgment without admitting or denying the allegations of the
24

25   Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and waived

26   any right to appeal from this Final Judgment:
27

28                                                   1
                                                      I.
 1

 2                               PERMANENT INJUNCTIVE RELIEF

 3
                                                      A.
 4
                        Section 5 of the Securities Act of 1933 (“Securities Act”)
 5

 6          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 7   permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C. §
 8
     77e] by, directly or indirectly, in the absence of any applicable exemption:
 9
            (a)     Unless a registration statement is in effect as to a security, making use of any
10
                    means or instruments of transportation or communication in interstate commerce
11

12                  or of the mails to sell such security through the use or medium of any prospectus

13                  or otherwise;

14          (b)     Unless a registration statement is in effect as to a security, carrying or causing to
15
                    be carried through the mails or in interstate commerce, by any means or
16
                    instruments of transportation, any such security for the purpose of sale or for
17
                    delivery after sale; or
18
            (c)     Making use of any means or instruments of transportation or communication in
19

20                  interstate commerce or of the mails to offer to sell or offer to buy through the use

21                  or medium of any prospectus or otherwise any security, unless a registration
22                  statement has been filed with the Commission as to such security, or while the
23
                    registration statement is the subject of a refusal order or stop order or (prior to the
24
                    effective date of the registration statement) any public proceeding or examination
25
                    under Section 8 of the Securities Act [15 U.S.C. § 77h].
26

27

28                                                     2
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
 1

 2   Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

 3   receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 4   officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
 5   participation with Defendant or with anyone described in (a).
 6
                                                     B.
 7
               Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”)
 8

 9
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
10
     permanently restrained and enjoined from violating, directly or indirectly, Section 15(a)(1) of the
11
     Exchange Act [15 U.S.C. § 78o(a)(1)] by making use of any means or instrumentality of
12

13   interstate commerce or of the mails and engaging in the business of effecting transactions in

14   securities for the accounts of others, or inducing or effecting the purchase and sale of securities,

15   while not registered with the Commission in accordance with the provisions of Section 15(b) of
16
     the Exchange Act, or while not associated with a broker-dealer that was so registered.
17
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
18
     Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
19
     receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
20

21   agents, servants, employees, and attorneys; and (b) other persons in active concert or

22   participation with Defendant or with anyone described in (a).
23

24

25

26

27

28                                                    3
                                                    II.
 1

 2                     DISGORGEMENT AND PREJUDGMENT INTEREST
 3

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 5   liable for disgorgement of $918,061.93, representing profits gained as a result of the conduct

 6   alleged in the Complaint, together with prejudgment interest thereon in the amount of
 7   $92,015.95, jointly and severally with Trager LLC; and a civil penalty in the amount of $100,000
 8
     pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the
 9
     Exchange Act [15 U.S.C. §78u(d)(3)]. Defendant shall satisfy this obligation by paying
10
     $1,110,077.88 to the Securities and Exchange Commission within 14 days after entry of this
11

12   Final Judgment.

13          Defendant may transmit payment electronically to the Commission, which will provide

14   detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
15
     from     a    bank        account   via   Pay.gov      through     the    SEC      website     at
16
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank
17
     cashier’s check, or United States postal money order payable to the Securities and Exchange
18
     Commission, which shall be delivered or mailed to
19

20          Enterprise Services Center
            Accounts Receivable Branch
21          6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
22

23   and shall be accompanied by a letter identifying the case title, civil action number, and name of
24
     this Court; Rondberg as a defendant in this action; and specifying that payment is made pursuant
25
     to this Final Judgment.
26

27

28                                                  4
            Defendant shall simultaneously transmit photocopies of evidence of payment and case
 1

 2   identifying information to the Commission’s counsel in this action. By making this payment,

 3   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

 4   of the funds shall be returned to Defendant.
 5          The Commission may enforce the Court’s judgment for disgorgement and prejudgment
 6
     interest by moving for civil contempt (and/or through other collection procedures authorized by
 7
     law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post
 8
     judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961. Amounts collected
 9

10   shall be applied first to disgorgement, then prejudgment interest, then civil penalty, until the

11   disgorgement, prejudgment interest, and civil penalty amounts in this Final Judgment are fully

12   satisfied; only then shall any amount be applied to post judgment interest. The Commission shall
13
     hold the funds, together with any interest and income earned thereon (collectively, the “Fund”),
14
     pending further order of the Court.
15
            The Commission may propose a plan to distribute the Fund subject to the Court’s
16
     approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
17

18   provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002.           The Court shall retain

19   jurisdiction over the administration of any distribution of the Fund. If the Commission staff
20   determines that the Fund will not be distributed, the Commission shall send the funds paid
21
     pursuant to this Final Judgment to the United States Treasury.
22
            Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
23
     paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
24

25   government for all purposes, including all tax purposes. To preserve the deterrent effect of the

26   civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

27   damages in any Related Investor Action based on Defendant’s payment of disgorgement in this
28                                                   5
     action, argue that he is entitled to, nor shall he further benefit by, offset or reduction of such
 1

 2   compensatory damages award by the amount of any part of Defendant’s payment of a civil

 3   penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

 4   a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty
 5   Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset
 6
     to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall
 7
     not be deemed an additional civil penalty and shall not be deemed to change the amount of the
 8
     civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
 9

10   Action” means a private damages action brought against Defendant by or on behalf of one or

11   more investors based on substantially the same facts as alleged in the Complaint in this action.

12
                                                    III.
13
                                  INCORPORATION OF CONSENT
14

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
16
     incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
17
     shall comply with all of the undertakings and agreements set forth therein.
18
                                                    IV.
19
                             BANKRUPTCY NONDISCHARGEABILITY
20

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

22   exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the
23   allegations in the complaint are true and admitted by Defendant, and further, any debt for
24
     disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this
25
     Final Judgment or any other judgment, order, consent order, decree or settlement agreement
26
     entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
27

28                                                    6
     securities laws or any regulation or order issued under such laws, as set forth in Section
 1

 2   523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

 3
                                                      V.
 4
                                   RETENTION OF JURISDICTION
 5

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

 7   retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
 8                                                   VI.
 9
                                     RULE 54(b) CERTIFICATION
10
            There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil
11
     Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
12

13

14   Dated: May 3, 2019

15
                                                   __________/s/__________________________
16                                                 FERNANDO M. OLGUIN
                                                   UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28                                                    7
